DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-24 is/are rejected under 35 U.S.C. 101 because: 
As per claims 17-24, these are rejected under 35 USC §101, program per se, as being directed to non-statutory subject matter because the claim as a whole lacks any structural/hardware elements, thus, not falling into a proper established patent eligible category subject matter (machine, manufacture, process and composition of matter).
Since the terms “storage medium” and “a processor” can be interpreted as a virtual storage and virtual processor.  The system claims lack any structural/hardware elements.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-12, 15-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (Pub 20150227192) in view of Dannowski (Pat 9940148).

As per claim1, Kruglick teaches:
A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts for hibernating a virtualization system the acts comprising: 
receiving a request to hibernate a hypervisor of the virtualization system running on a computer;
capturing a state of the hypervisor, the state of the hypervisor comprising at least a first value of a hypervisor logical resource parameter and a second value of an execution state of the hypervisor; and 
hibernating the hypervisor by quiescing the hypervisor and storing the state of the hypervisor.([Paragraph 36], the processor core 410 may pause the guest VMM 322 and/or the guest VMs 324/326 being executed and save the states of the guest VMM 322 and/or the guest VMs 324/326…  [Paragraph 39], states of the guest VMM 322 and guest VMs 324/326 to be stored in the memory 440 and cause VMM states stored in the memory 440 to replace the states of the guest VMM 322 and guest VMs 324/326…)
However, Kruglick does not explicitly disclose the state of the hypervisor comprising at least a first value of a hypervisor logical resource parameter and a second value of an execution state of the hypervisor.
Dannowski teaches the state of the hypervisor comprising at least a first value of a hypervisor logical resource parameter and a second value of an execution state of the hypervisor. ([Column 5 line 41-67], he system components may include, in some embodiments, one or more running hypervisors, one or more guest computer systems, system processes, system memory, system processors, external resources, and/or any combination of such components. Update operations include, for example, stopping and starting processes, stopping and starting hypervisors, creating and destroying hypervisors, allocating memory, initiating commands in other components, pausing and resuming system processors, transferring data from other components, receiving responses from other components, verifying and validating data, and/or other 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kruglick a hypervisor/VMM is paused based on a request, state of the hypervisor is saved to memory, into teachings of Dannowski wherein by saving the state of the hypervisor, the state and configuration information of logical resources used by the hypervisor is saved, therefore the state and configuration of logical resources to be copied/transferred to the new hypervisor thus allowing the new hypervisor to continue operations with minimal downtime/interruption and continuity of work from previous state.

As per claim 2, rejection of claim 1 is incorporated:
Kruglick teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of moving the state of the hypervisor to a different computing platform. ([Paragraph 23], A datacenter as used herein refers to an entity that hosts services and applications for customers through one or more physical server installations and one or more virtual machines executed in those server installations… [Paragraph 36], the processor core 410 may pause the guest VMM 322 and/or the guest VMs 324/326 being executed and save the states of the guest VMM 322 and/or the guest VMs 324/326…  [Paragraph 39], states of the guest VMM 322 and guest VMs 324/326 to be stored in the memory 440 and cause VMM states stored in the memory 440 to replace the states of the guest VMM 322 and guest VMs 324/326…)


As per claim 3, rejection of claim 1 is incorporated:
Kruglick further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of restoring a data state of the hypervisor. ([Paragraph 23], A datacenter as used herein refers to an entity that hosts services and applications for customers through one or more physical server installations and one or more virtual machines executed in those server installations… [Paragraph 36], the processor core 410 may pause the guest VMM 322 and/or the guest VMs 324/326 being executed and save the states of the guest VMM 322 and/or the guest VMs 324/326…  Subsequently, in response to determining that it is to exit the low-power processor state, the processor core 410 may retrieve the saved states of the guest VMM 322 and the guest VMs 324/326 from the cache 430 and then continue to execute them, without losing data.)
Dannowski also teaches ([Column 3 line 9-67], the new hypervisor may request and use an exact copy of the state and configuration data from the current hypervisor. The new hypervisor may also instruct the current hypervisor to copy the state and configuration data to a shared or known data location, either with or without alterations to the data, and either on the same or on a different computer system as described herein, then the new hypervisor may copy the state and configuration data from that shared or known data location, again either with or without alterations to the data.)

As per claim 4, rejection of claim 1 is incorporated:
wherein the state is at least one of, a virtual machine parameter, or virtual disk data or at least a portion of a boot device. ([Paragraph 41], As a result, memory may remain compartmentalized, and the various memory containers associated with the guest VMs may be preserved during the virtual machine switch.)

As per claim 7, rejection of claim 1 is incorporated:
Kruglick teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts to process a request to capture the state to be stored in offline storage. ([Paragraph 36], the processor core 410 may pause the guest VMM 322 and/or the guest VMs 324/326 being executed and save the states of the guest VMM 322 and/or the guest VMs 324/326…  [Paragraph 39], states of the guest VMM 322 and guest VMs 324/326 to be stored in the memory 440 and cause VMM states stored in the memory 440 to replace the states of the guest VMM 322 and guest VMs 324/326…  [Paragraph 53], memory 706 may be of any type including but not limited to volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, etc.) or any combination thereof…)
As per claim 8, rejection of claim 1 is incorporated:
Dannowski teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of restoring a hypervisor state from an object store format. ([Column 10 line 33-60], The controlling domain instructs the existing hypervisor to serialize state 

As per claims 9-12, 15 and 16, these are method claims corresponding to the non-transitory computer readable medium claims 1-4, 7 and 8.  Therefore, rejected based on similar rationale.

As per claims 17-20, 23 and 24, these are system claims corresponding to the non-transitory computer readable medium claims 1-4, 7 and 8.  Therefore, rejected based on similar rationale

Claim(s) 6, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick in view of Dannowski and further in view of Bum et al. (Pub 20100037096) (hereafter Bum).

As per claim 6, rejection of claim 1 is incorporated:
Kruglick and Dannowski discloses storing/saving of hypervisor state (i.e. snapshotting of hypervisor/VMM to capture state).
However, Kruglick and Dannowski do not explicitly disclose wherein the state comprises at least a portion of a logical-to-physical parameter mapping table.
Bum teaches wherein the state comprises at least a portion of a logical-to-physical parameter mapping table. ([Paragraph 32], the hypervisor defines a page map linking those virtual addresses to available physical addresses (203). If it is a write 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kruglick and Dannowski wherein a hypervisor/VMM is paused based on a request, state and configuration information of the hypervisor is saved to memory, into teachings of Bum wherein the state comprises logical-to-physical parameter mapping table, because this would enhance the teachings of Kruglick and Dannowski wherein by saving the state (i.e. snapshot) which includes logical-to-physical mapping, it allows restoration of hypervisors virtual resources to the physical resources using the stored mapping information.

As per claim 14, this is a method claim corresponding to the non-transitory computer readable medium claim 6.  Therefore, rejected based on similar rationale.

As per claim 22, this is a system claim corresponding to the non-transitory computer readable medium claim 6.  Therefore, rejected based on similar rationale


Allowable Subject Matter

Claim(s) 5, 13 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONG U KIM/Primary Examiner, Art Unit 2196